                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,                                No. C18-1001--LTS

 vs.
                                                                ORDER
 ESO RAZIC, a/k/a Esad Razic, a/k/a
 Brico,

                Defendant.




         Defendant’s unresisted motion (Doc. No. 39) to reset trial date and final pretrial
conference is granted. The trial and final pretrial conference will be reset under separate
order.


         IT IS SO ORDERED.
         DATED this 12th day of June, 2019.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




         Case 2:18-cv-01001-LTS-KEM Document 40 Filed 06/12/19 Page 1 of 1
